United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50044
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANDY THOMAS SCHUMAN,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-03-CR-99-2
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Andy Thomas Schuman appeals his conviction for conspiracy to

distribute cocaine and aiding and abetting the distribution of

cocaine.   He argues that the district court abused its discretion

by admitting two audio tapes into evidence at trial.

     Prior to their admission, the tapes were authenticated by

Special Agent Emrich.   His testimony established the fidelity of

the recording equipment and the absence of material alterations.

Additionally, he identified one of the speakers as the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50044
                                 -2-

confidential informant who was making the recording.     Based on

Emrich’s testimony, the tapes were sufficiently authenticated

prior to admission.   See United States v. Lance, 853 F.2d 1177,

1181-82 (5th Cir. 1988).    Nevertheless, even assuming that the

district court abused its discretion in admitting the tapes on

the basis of Emrich’s testimony alone, Schuman cannot show that

his substantial rights were affected.      See United States v.

Asibor, 109 F.3d 1023, 1032 (5th Cir. 1997).     The tapes were not

played until the confidential informant, who was a party to the

conversations, testified.    The informant’s testimony confirmed

the accuracy of the recordings and the identification of the

parties.   Schuman has also failed to establish that the quality

of the recordings was so poor as to render them untrustworthy.

See United States v. White, 219 F.3d 442, 448-49 (5th Cir. 2000).

Accordingly, the judgment is AFFIRMED.